ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-186, concluding that by way of reciprocal discipline, S.R. KAPLAN, a/k/a S. RICHARD KAPLAN of MIAMI, FLORIDA, who was admitted to the bar of this State in 1977, and who has been ineligible to practice law since December 30, 1983 for failure to pay the annual assessment to the New Jersey Lawyers’ Fund for' Client Protection as required by Rule 1:28-2, should be suspended from the practice of law for a period of five years based on discipline imposed in Florida for conduct constituting violations of RPC l.l(a)(gross neglect), RPC l.l(b)(pattem of neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 8.1(b)(failure to cooperate with disciplinary authorities) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice in New Jersey until reinstated in Florida;
*552And good cause appearing;
It is ORDERED that S.R. KAPLAN, a/k/a S. RICHARD KAPLAN is suspended from the practice of law for a period of five years and until the further Order of the Court, effective immediately; and it is further
ORDERED that no petition for reinstatement be submitted to the Disciplinary Review Board unless and until respondent is reinstated in Florida; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.